DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received on 23 June 2022.
Claims 1, 10-11, and 19-20 have been amended in the response received 23 June 2022. 
1-20 are pending and have been examined. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-17 are directed to a method, claim 18 is directed to a product of manufacture, claim 19 is directed to a system and claim 20 is also directed to a method. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of providing recommendation information.  Specifically, representative claim 1 recites the abstract idea of: 
acquiring item information associated with a first item; 
automatically determining at least one second item associated with the first item based on the item information; 
acquiring a first image of the first item and second images of the at least one second item associated with the first item by searching an image information database based on the item information; 
generating the recommendation information associated with the first item based on the first image and the second images by, 
determining an expected positioning of the first item relative to the second item based on reference information, and 
generating the recommendation information by the first image and the second image to generated curated recommendation information having the first item positioned at the expected positioning relative to the second item therein; and 
outputting the curated recommendation information to a user. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of providing recommendation information, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite the steps of acquiring item information, acquiring a first image associated with a first item (i.e., a product) of the first and second images of at least one second item (i.e., a second product) associated with the first item by searching an image information database based on the item information, generating the recommendation information associated with the first item, and outputting a recommendation to a user, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of performing image processing and a terminal. The additional elements individually and in combination do not integrate the exception into the practical application because it is merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of performing image processing and a terminal recited in the independent claim 1 are recited and described in a generic manner and merely applies the abstract idea using a generic computer. As such, the additional element, considered individually and in combination, does not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 18, 19 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 18 includes the additional element of a non-transitory computer-readable medium storing a program, claim 19 includes the additional elements of a server, a memory, and processing circuitry, and claim 20 includes the additional element of a display device. The Applicant’s specification does not provide any discussion or description of the additional elements recited in claims 18, 19 and 20, as being anything other than generic elements. Thus, the claimed additional elements of claims 18, 19 and 20 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 18, 19 and 20 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 18, 19 and 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 18, 19 and 20 are ineligible. 
Dependent claims 2-16 do not aid in the eligibility of the independent claim 1.  The claims of 2-16 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 3 includes the additional element of an image capturing device, claim 12 includes the additional element of a video, claim 15 includes the additional element of a website, and claim 17 includes the additional elements of a virtual model and a virtual model is virtually fitted.  Applicant’s specification does not provide any discussion or description of an image capturing device, a video, a website, a virtual model and virtual model is virtually fitted as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 3, 12, 15 and 17 are directed towards an abstract idea. Additionally, the additional elements of claim 3, 12, 15 and 17, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-16 is ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, S, et al. (PGP No. US 2018/0096069 A1) in view of Park, J., et al. (PGP No. US 2016/0202885 A1). 

Claim 1-
Yan discloses a method of providing recommendation information (Yan, see: paragraph [0028] discloses “provides clothing suggestions”), the method comprising:
acquiring item information associated with a first item (Yan, see: paragraph [0026] disclosing “receives input from the user for transmission to the clothing search system 100”; and see: paragraph [0028] disclosing “clothing search system 100 is a visual-based recognition system”; and see: paragraph [0037] disclosing “user client 130 initially contacts the clothing search module 102 and uploads 220 a photo [i.e., acquiring item information associated with a first item]”); 
automatically determining at least one second item associated with the first item based on the item information (Yan, see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image” and “detected in query photo 500 [i.e., first item based on the item information]” and “components such as a shoulder description 520A and a skirt description 520B ” and “matching clothing is displayed” and “matching clothing is displayed on an interface such interface 530 [i.e., determining at least one second item associated with the first item]”; and see: paragraph [0047] disclosing “automatic clothes recognition system can also be used to clothes data mining”) (Examiner note: The Examiner is interpreting the determining of the second items of Yan to occur dynamically or automatically within the interface, in response to the first item that is uploaded in the image.); 
acquiring a first image of the first item and second images of the at least one second item associated with the first item by searching an image information database based on the item information (Yan, see: paragraph [0037] disclosing “user client 130 initially contacts the clothing search module 102 and uploads 220 a photo [i.e., acquiring a first image of the first item]” and “search query is applied to the clothing database 112 [i.e., image database based on the item information] and similar clothes to the query are identified 130”; and see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image” and “detected in query photo 500 [i.e., searching an image]” and “components such as a shoulder description 520A and a skirt description 520B” and “matching clothing is displayed on an interface such interface 530 [i.e., acquiring second images of the at least one second item associated with the first item]”; Also see: FIG. 3 and FIG. 5); 
generating the recommendation information associated with the first item based on the first image and the second images by (Yan, see: paragraph [0028] disclosing “clothing search system 100” and “provide clothing suggestions to the user of the user client 130. The clothing search system 100 is a visual-based recognition system that receives photos with clothes/persons”; and see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image” and “detected in query photo 500” and “components such as a shoulder description 520A and a skirt description 520B” and “matching clothing is displayed an interface such interface 530 [i.e., and second image of the at least one second item associated with the first item]”; Also see: FIG. 5), 
determining an expected position of the first item relative to the second item based on reference information (Yan, see: paragraph [0039] disclosing “identification of components on a new image” and “training of a component template  is initiated with a set of photos with labeled component positions 400 [i.e., reference information]” and “After being trained, the component detection module 104 uses the templates to identify components on a new image 430 [i.e., determining an expected position of the first item]”; and see: paragraph [0040] disclosing “the selection of similar clothing based on the components identified [i.e., relative to the second item based on reference information]”; Also see: FIG. 4 “component positions 400”), and 
generating the recommendation information by performing image processing on the first image and the second image to generate recommendation information having the first item positioned at the expected positioning relative to the second item therein (Yan, see: paragraph [0032] disclosing  “feature module 108 extracts features related to the components detected by the component detection module” and “For components in the image, the feature module 108 accesses the portion of the image relating to each component and extracts features related to the component [i.e., image processing on the first image and the second image]”; and see: paragraph [0040] disclosing “extracting a feature vector from the components, such as a shoulder description 520A and a skirt description 520B [i.e., the first item positioned at the expected positioning relative to the second item therein]” and “matching clothing is displayed on an interface such interface 530 [i.e., recommendation information]; Also see: FIG. 5 “Should description” and “Skirt Description” and “Similar Commodities in Online Shop”) (Examiner note: The Examiner is interpreting that the feature module 108 of Yan is able to process an image, such as analyze and extract feature information from an image, to be equivalent as the claimed feature performing image processing.); and  
outputting the recommendation information to a user terminal (Yan, see: paragraph [0028] disclosing “provide clothing suggestions to the user of the user client 130 [i.e., output to a user terminal]”; and see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image” and “detected in query photo 500” and “components such as a shoulder description 520A and a skirt description 520B” and “matching clothing is displayed on an interface such interface 530 [i.e., outputting the recommendation]”; Also see: paragraph [0037]).
Although Yan discloses generating recommendation information associated with the first item based on the first image and the second images (Yan, see: paragraph [0032] disclosing “extracts features related to the component”; and see: paragraph [0040] disclosing “matching clothing is displayed on an interface such interface”), Yan does not disclose that the recommendation is specifically a curated recommendation. Yan does not disclose: 
generate a curated recommendation; 
outputting the curated recommendation; 
Park, however, does teach: 
generate a curated recommendation (Park, see: paragraph [0109] teaching “When one of the recommendation button 21 and the search button 22 is selected, the display apparatus 1000 may switch the screen to a screen for a recommendation function”; and see: paragraph [0110] teaching “the display apparatus 1000 outputs the screen for the recommendation [i.e., curated recommendation]”; Also see: FIG. 17B); 
outputting the curated recommendation; 
This step of Park is applicable to the method of Yan, as they both share characteristics and capabilities, namely, they are directed to analyzing clothing images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan to include the features to generate a curated recommendation and outputting the curated recommendation, as taught by Park. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Yan in order to improve the efficiency of output to a user searching for garments (Park, see: paragraphs [0006]-[0007). 

Claim 2-
Yan in view of Park teach the method of claim 1, as described above. 
Yan further discloses: 
wherein the acquiring the item information comprises acquiring the item information from an item information database (Yan, see: paragraph [0034] disclosing “receives a search request from the user client 130 and performs a search for similar or matching clothes on clothes database 112 [i.e., item information from an item information database]” and “extract features associated with each clothing component”).

Claim 3-
Yan in view of Park teach the method of claim 2, as described above. 
Yan discloses further comprising: 
generating the item information in response to one of a user capturing the first item via an image capturing device of the user terminal or the user purchasing the first item (Yan, see: paragraph [0026] disclosing “The user client 130 may also include a camera [i.e., image capturing device] or other imaging device for capturing an image. The image captured by the camera or otherwise accessible by the user client 130 is transmitted to the clothing search system 100 for selection of similar clothing”).

Claim 4-
Yan in view of Park teach the method of claim 1, as described above. 
Yan discloses wherein the acquiring of the first image and second images comprises: 
	selecting the first image from among candidate images such that the first item and the at least one second item are output to be visually recognizable to a user through the recommendation information (Yan, see: paragraph [0026] disclosing “an image may also be selected by other means, such as by selecting an image from a network such as the internet”; and see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image” and “detected in query photo 500 [i.e., searching an image]” and “components such as a shoulder description 520A and a skirt description 520B” and “matching clothing is displayed on an interface such interface 530 [i.e., at least one second item associated with the first item]”; Also see: FIG. 5) (Examiner’s note: The Examiner is interpreting that the first image of Yan is the search query image and depicts a shoulder description and a skirt description. The search results that are recommended to a user also include the visual representation of the images of the first item along at least a second item, as well as suggestions of other similar commodities (other images) that are associated with the first image.)

Claim 5-
Yan in view of Park teach the method of claim 4, as described above. 
Yan discloses wherein the selecting the first image and the second images comprises: 
selecting at least one of the first image and the second images such that the at least one of the first image includes only the first item or the at least one second item and a background (Yan, see: paragraph [0026] disclosing “an image may also be selected by other means, such as by selecting an image from a network such as the internet”; and see: paragraph [0040] disclosing  “detected in query photo 500 [i.e., includes only the first item]” and “components such as a shoulder description 520A and a skirt description 520B” and “matching clothing is displayed on an interface such interface 530”).

Claim 6-
Yan in view of Park teach the method of claim 4, as described above. 
Yan further discloses wherein the selecting the first image  and the second images comprises:
selecting at least one of the first image and the second images as an image that includes a shape of a front of a related item (Yan, see: paragraph [0041] disclosing “specific portions of clothing may be described, such as the front of an upper body component or the shape of trousers, as shown. The user may also select a clothing attribute for the search to further refine selection of clothing of interest to the user”).

Claim 9-
Yan in view of Park teach the method of claim 4, as described above.
Yan further discloses wherein the selecting the first image and the second images comprises:
selecting the first image and the second images to include an entire shape of a related item (Yan, see: paragraph [0029] disclosing “For example an image is provided to a “shoulder” template, and the template determines whether a portion of the image includes a “shoulder” and what portion of the image includes a shoulder. The template is structured as a tree that uses shape-based components of the image”; and see: paragraph [0041] disclosing “specific portions of clothing may be described, such as the front of an upper body component or the shape of trousers, as shown. The user may also select a clothing attribute for the search to further refine selection of clothing of interest to the user”).

Claim 10-
Yan in view of Park teach the method of claim 1, as described above.
Yan discloses:
wherein the automatically determining the at least one second item associated with the first item is based on information indicating at least one of (i) a type of the first item, (ii) a current season (iii) a geographical region associated with the user terminal, (iv) statistical information, and (v) preference information (Yan, see: paragraph [0047] disclosing “automatic clothes recognition system can also be used to clothes data mining” and “samples of desired clothes styles (e.g. winter/spring/summer clothing [i.e., a current season], costumes with local or occupation features [i.e., type of first item], etc.”).


Claim 11-
Yan in view of Park teach the method of claim 1, as described above. 
Yan further discloses: 
 wherein the first item is wearable to a first part of a body and the second item is wearable to a second part of the body excluding the first part (Yan, see: paragraph [0040] disclosing “Components 510 are detected in a query photo 500” and “extracting a feature  vector from components, such as shoulder description 520A [i.e., wearable to a first part] and a skirt descriptions 520B [i.e., wearable to a second part of the body]”).   

Claim 12-
Yan in view of Park teach the method of claim 11, as described above. 
Yan discloses wherein the arranging of the first image and the second images comprises: 
arranging the first image and the second images based on the reference position (Yan, see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image” and “Components 510 are detected in a query photo 500” and “extracting a feature  vector from components, such as shoulder description 520A and a skirt descriptions 520B” and “matching clothing is displayed on an interface [i.e., arranging the first and the second images]”); Also see: FIG. 5) comprises:
Although Yan discloses that there is a recommendation displayed and includes images of clothing arranged based on a reference position (Yan, see: paragraph [0040]), Yan does not disclose that the position corresponds to a virtual body and a specific part of a virtual body. Yan does not disclose: 
determining a position corresponding to a specific part of a virtual body as a reference position; and 
arranging the images in one of a single recommendation image or a single recommendation video based on the reference position.
Park, however, does teach: 
determining a position corresponding to a specific part of a virtual body as a reference position (Park, see: paragraph [0128] teaching “may acquire user information based on the image data” and “user’s height and position” and “position may be a relative height and position with respect to the screen of the display”; and see: paragraph [0130] teaching “may output the upper and lower garment product images on the user’s image on the screen [i.e., a virtual body] based on the image data” and “output the appearance of the user wearing the upper and lower garment products on the screen”); and 
arranging the images in one of a single recommendation image or a single recommendation video based on the reference position (Park, see: paragraph [0077] teaching “display apparatus 1000 may acquire…a second list LT-2 of a plurality of lower garment product images BI1 to BI9”; and see: paragraph [0122] teaching “The display apparatus 1000 may output the upper and lower garment product images on the screen as illustrated in FIG. 18B based on the acquired first and second lists”).
This step of Park is applicable to the method of Yan, as they both share characteristics and capabilities, namely, they are directed to analyzing clothing images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan to include the feature of determining a position corresponding to a specific part of a virtual body as a reference position and arranging the images in one of a single recommendation image or a single recommendation video based on the reference position, as taught by Park. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Yan in order to improve the efficiency of output to a user searching for garments (Park, see: paragraphs [0006]-[0007). 

Claim 13-
Yan in view of Park teach the method of claim 4, as described above. 
Yan discloses: 
a first and second item and displaying recommendation information (Yan, see: paragraph [0028]; and see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image”); 
generating, modified recommendation information that includes a third image of the third item (Yan, see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image”); 
Yan does not disclose that the first and second item is replaced with a third item in response to a selection of the user and does not disclose that the modified information is outputted to the user terminal. Yan does not disclose: 
replacing at least one of the first item and the second item with at least one third item in response to a selection from the user after displaying the information; 
outputting the modified information to the user terminal. 
Park, however, does teach: 
replacing at least one of the first item and the second item with at least one third item in response to a selection from the user after displaying the information (Park, see: paragraph [0078] teaching “the matching relation may be defined between the second upper garment product image BI2 and the third lower garment product image BI3”); 
outputting the modified information to the user terminal (Park, see: paragraph [0079] teaching “display apparatus 1000 may output some images…among the plurality of upper garment product images…and among the plurality of lower garment product images”). 
This step of Park is applicable to the method of Yan, as they both share characteristics and capabilities, namely, they are directed to analyzing clothing images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan to include the feature of replacing at least one of the first item and the second item with at least one third item in response to a selection from the user after displaying the information, and outputting the modified information to the user terminal, as taught by Park. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Yan in order to improve the efficiency of output to a user searching for garments (Park, see: paragraphs [0006]-[0007). 


Claim 14-
Yan in view of Park teach the method of claim 1, as described above. 
Yan discloses: 
wherein the second item is purchasable by a user of the user terminal (Yan, see: paragraph [0027] disclosing “When users receive search results of interest to the user, the user may access the online clothing retailer 140 to purchase clothing of interest to the user”).

Claim 15-
Yan in view Park teach the method of claim 14, as described above. 
Yan discloses further comprising: 
connecting the user terminal to a website to purchase the second item based on a selection of the second item (Yan, see: paragraph [0027] disclosing “When users receive search results of interest to the user, the user may access the online clothing retailer 140 to purchase clothing of interest to the user”; and see: paragraph [0036] disclosing “The clothing search module 102 provides a search result list to the user client 130 or provides a link…for the user client 130 to access the resulting clothing at the online clothing retailer 140”).

Claim 16-
Yan in view of Park teach the method of claim 1, as described above. 
Yan further discloses: 
wherein a user of the user terminal possesses at least one of the first item and the at least one second item (Yan, see: paragraph [0027] disclosing “When users receive search results of interest to the user, the user may access the online clothing retailer 140 to purchase clothing of interest to the user”).

Claim 17-
Yan in view of Park teach the method of claim 1, as described above. 
Yan discloses wherein the generating of the recommendation information comprises:
 generating a recommendation information with the first item and the at least one second item (Yan, see: paragraph [0028] disclosing “provide clothing suggestions to the user of the user client 130 [i.e., output to a user terminal]”; and see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image” and “detected in query photo 500” and “components such as a shoulder description 520A and a skirt description 520B” and “matching clothing is displayed on an interface such interface 530 [i.e., outputting the recommendation]”).
Although Yan does disclose a recommendation of a first item and a second item (Yan, see: paragraph [0028] disclosing “provide clothing suggestions”), Yan does not disclose that there is a virtual model of a user generated based on the first and second item, and that the virtual model is virtually fitted with the first item and the second item.  Yan does not disclose: 
generating a virtual model of a user of the user terminal based on the information such that the virtual model is virtually fitted with the items. 
Park, however, does teach: 
generating a virtual model of a user of the user terminal based on the information such that the virtual model is virtually fitted with the items (Park, see: paragraph [0128] teaching “may acquire user information based on the image data”; and see: paragraph [0130] teaching “may output the upper and lower garment product images on the user’s image on the screen [i.e., a virtual model of the user] based on the image data” and “output the appearance of the user wearing the upper and lower garment products [i.e., virtual model is virtually fitted with the items] on the screen”). 
This step of Park is applicable to the method of Yan, as they both share characteristics and capabilities, namely, they are directed to analyzing clothing images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan to include the feature of generating a virtual model of a user of the user terminal based on the information such that the virtual model is virtually fitted with the items, as taught by Park. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Yan in order to improve the efficiency of output to a user searching for garments (Park, see: paragraphs [0006]-[0007]). 

Regarding claim 18, claim 18 is directed to a product of manufacture. Claim 18 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a method. Claim 18 includes the features of a non-transitory computer-readable medium storing a program, which is disclosed by Yan (Yan, see: paragraph [0052] disclosing “non-transitory, tangible computer readable storage medium”). Claim 18 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 19, claim 19 is directed to a system. Claim 19 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a method. Claim 19 includes the features of a server comprising: a memory; and processing circuitry, which is disclosed by Yan (Yan, see: paragraph [0042] “server” and paragraph [0051] disclosing “computer processor for performing any or all of the steps, operations, or processes” and paragraph [0052] disclosing “a computer program may be stored in a non-transitory, tangible computer readable storage medium”).  Claim 19 is therefore rejected for the same reasons as set forth above for claim 1. 

Claim 20-
Yan discloses a method of providing recommendation information, the method comprising:
transmitting, to a server (Yan, see: paragraph [0042] “server”) a request for recommendation information associated with a first item based on item information associated with the first item (Yan, see: paragraph [0026] disclosing “receives input from the user for transmission to the clothing search system 100”; and see: paragraph [0028] disclosing “clothing search system 100 is a visual-based recognition system”; and see: paragraph [0037] disclosing “user client 130 initially contacts the clothing search module 102 and uploads 220 a photo [i.e., a request item information associated with a first item]”);
 receiving the recommendation information from the server in response to the request such that the recommendation information combines a first image of the first item and second images  of at least one second item associated with the first item, the at least one second item associated with the first item being automatically determined based on the item information, the first image  and the second images being acquired via an image information database based on the item information, and the recommendation information being generated by determining an expected positioning of the first item relative to the second item based on reference information, and generating the recommendation information by performing image processing on the first image and the second image to generated curated recommendation information having the first item positioned at the expected positioning relative to the second item therein (Yan, see: paragraph [0028] disclosing “provide clothing suggestions to the user of the user client 130”: and see: paragraph [0032] disclosing  “feature module 108 extracts features related to the components detected by the component detection module” and “For components in the image, the feature module 108 accesses the portion of the image relating to each component and extracts features related to the component [i.e., image processing on the first image]”; and see: paragraph [0037] disclosing “user client 130 initially contacts the clothing search module 102 and uploads 220 a photo” and “search query is applied to the clothing database 112 [i.e., image database based on the item information] and similar clothes to the query are identified 130”; and see: paragraph [0040] disclosing “extracting a feature vector from the components, such as a shoulder description 520A and a skirt description 520B [i.e., the first item positioned at the expected positioning relative to the second item therein]” and “matching clothing is displayed on an interface such interface 530 [i.e., recommendation information]; and see: paragraph [0047] disclosing “automatic clothes recognition system can also be used to clothes data mining”; Also see: FIG. 3 and FIG. 5); and 
displaying, on a display device, the recommendation information (Yan, see: paragraph [0028] disclosing “provide clothing suggestions to the user of the user client 130”; and see: paragraph [0040] disclosing “selection of similar clothing based on the components identified in an image” and “detected in query photo 500” and “components such as a shoulder description 520A and a skirt description 520B” and “matching clothing is displayed on an interface such interface 530 [i.e., displaying on a display device, recommendation information]”).
Although Yan discloses generating recommendation information associated with the first item based on the first image and the second images (Yan, see: paragraph [0032] disclosing “extracts features related to the component”; and see: paragraph [0040] disclosing “matching clothing is displayed on an interface such interface”), Yan does not disclose that the recommendation is specifically a curated recommendation. Yan does not disclose: 
generate curated recommendation; 
Park, however, does teach: 
generate curated recommendation (Park, see: paragraph [0109] teaching “When one of the recommendation button 21 and the search button 22 is selected, the display apparatus 1000 may switch the screen to a screen for a recommendation function”; and see: paragraph [0110] teaching “the display apparatus 1000 outputs the screen for the recommendation [i.e., curated recommendation]”; Also see: FIG. 17B); 
This step of Park is applicable to the method of Yan, as they both share characteristics and capabilities, namely, they are directed to analyzing clothing images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan to include the features to generate a curated recommendation, as taught by Park. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Yan in order to improve the efficiency of output to a user searching for garments (Park, see: paragraphs [0006]-[0007). 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, S. et al. in view of Park, J., et al., and Hirano, H., et al. (PGP No. US 2015/0302587 A1). 

Claim 7-
Yan in view of Park teach the method of claim 4, as described above. 
Yan further discloses wherein the selecting the first image and the second image comprises:
selecting at least one image of the first image and the second images as an image and a shape of an item related to the image (Yan, see: paragraph [0029] disclosing “For example an image is provided to a “shoulder” template, and the template determines whether a portion of the image includes a “shoulder” and what portion of the image includes a shoulder. The template is structured as a tree that uses shape-based components of the image”; and see: paragraph [0041] disclosing “specific portions of clothing may be described, such as the front of an upper body component or the shape of trousers, as shown. The user may also select a clothing attribute for the search to further refine selection of clothing of interest to the user”).
Although Yan discloses selecting one image and the image contains a shape (Yan, see: paragraph [0041] disclosing “specific portions of clothing may be described, such as the front of an upper body component or the shape of trousers” and “may also select a clothing attribute”), Yan does not disclose that an image is an image which a rotation angle related to the image is less than or equal to a desired value with respect to at least one axis based on the frame of the image.  Yan does not disclose: 
an image in which a rotation angle of an item related to the image is less than or equal to a desired value with respect to at least one axis based on a frame of the image; 
but Hirano, however, does teach: 
an image in which a rotation angle of an item related to the image is less than or equal to a desired value with respect to at least one axis based on a frame of the image (Hirano, see: paragraph [0098] teaches “determines whether or not a difference between a Y-axis coordinate value of a feature point 60 specified in a first captured image 40 and a Y-axis coordinate value of a feature point 60 specified in a second captured image 40 is a threshold value or more. [0133] If the pseudo-rotation angle Δθ.sub.1,2 is equal to or more than the threshold value  θ.sub.T, the moving image data generating unit 58 selects the captured image [2] as the frame image [2]”). 
This step of Hirano is applicable to the method of Yan, as they both share characteristics and capabilities, namely, they are directed to analyzing images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan to also include the feature of an image in which a rotation angle of an item related to the image is less than or equal to a desired value with respect to at least one axis based on a frame of the image, as taught by Hirano.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Yan to improve the analyzation of image data (Hirano, see: paragraph [0008]). 

Claim 8-
Yan in view of Park teach the method of claim 4, as described above. 
Yan further discloses wherein the selecting the first image and the second images comprises:
selecting at least one image of the first image and the second images (Yan, see: paragraph [0029] disclosing “For example an image is provided to a “shoulder” template, and the template determines whether a portion of the image includes a “shoulder” and what portion of the image includes a shoulder. The template is structured as a tree that uses shape-based components of the image”; and see: paragraph [0041] disclosing “specific portions of clothing may be described, such as the front of an upper body component or the shape of trousers, as shown. The user may also select a clothing attribute for the search to further refine selection of clothing of interest to the user”).
Although Yan discloses selecting a first image (Yan, see: paragraph [0040] disclosing “selecting similar clothing based on the components identified in an image”), Yan does not disclose that the first image has a resolution of at least a desired value. Yan does not disclose: 
an image to have a resolution of at least a desired value. 
Hirano, however, does teach: 
an image to have a resolution of at least a desired value (Hirano, see: paragraph [0172] teaches “captured image[i] and calculates a total value of pixel values of the subtraction image” and “control unit 11 determines whether the total value is less than the predetermined threshold value”). 
This step of Hirano is applicable to the method of Yan, as they both share characteristics and capabilities, namely, they are directed to analyzing images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan to also include the feature of an image to have a resolution of at least a desired value, as taught by Hirano.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Yan to improve the analyzation of image data (Hirano, see: paragraph [0008]). 

Response to Arguments

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 23 June 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 11 of the remarks stating that “Applicants dispute the allegations that the instant claims are directed towards certain methods of organizing human activity,” and on page 12 of the remarks stating that “Applicant respectfully submit that in the original at best the recommendation itself may be related to sales activity or behavior but the Examiners characterization of each of the claimed limitations as being drawn to sales activity is unreasonable broad” and “Additionally, automatically determining such second item associated with the first item is not a fundamental economic practice such as hedging, insurance or mitigating risk,” and “Applicant asserts that the inquiry should end at step 2A, Prong 1, as the claims are not drawn to a fundamental economic practice,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 1 of the 2019 PEG and the claims do recite an abstract idea of providing recommendation information. The abstract idea falls into the enumerated sub-grouping of a certain method of organizing human activity. The activities that are recited in the claims are directed to a sales activity or behavior (see MPEP 2106.04(a)(2)(II)). For example, the claims specifically recite the steps of acquiring item information of a first item, determining a second item that is associated with the first item based on the item information, acquiring first and second images of the second item associated with the first by searching image information regarding the item information, generating recommendation information associated with the first item based on the first image and the second image, and outputting the recommendation to a user, making the features and steps of the claim directed to a sales activity or behavior. 
In response to the Applicant’s arguments found on page 12 of the remarks stating that “Applicant respectfully submit that in the original at best the recommendation itself may be related to sales activity or behavior but the Examiners characterization of each of the claimed limitations as being drawn to sales activity is unreasonable broad” and “Additionally, automatically determining such second item associated with the first item is not a fundamental economic practice such as hedging, insurance or mitigating risk,” and “Applicant asserts that the inquiry should end at step 2A, Prong 1, as the claims are not drawn to a fundamental economic practice,” the Examiner respectfully disagrees. As discussed above, the claims fall into the enumerated sub-grouping of a certain method of organizing human activity, directed to sales activities or behavior. The Examiner acknowledges that the claims do not recite activities such as practices of “hedging, insurance or mitigating risk,”. However, the claims do recite features that would be directed to a commercial or legal interaction, such as interactions of “advertising, marketing, or sales activities or behaviors” (see MPEP 2106.04(a)(2)(II)), and therefore would be considered an abstract idea that falls into a certain method of organizing human activity, directed to sales activities or behaviors. 
In response to the Applicant’s arguments found on page 13 of the remarks stating that “assuming arguendo that the claims are directed to an abstract idea, the aforementioned features are certainly a ‘practical application’ of the alleged abstract idea ‘sales activity or behavior’ since such claimed features clearly do not preempt all ‘sales activity or behavior’ and instead utilize sophisticated computing to determine the second item and perform image processing to produce a curated recommendation,” and further stating “amended claims include a practical application of any alleged abstract idea,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 (2019 PEG) and in this instance, the claims do not include any additional elements that would be sufficient to integrate the abstract idea into a practical application. For example, the representative claim 1 recites the additional elements of performing image processing and a terminal. The additional elements when considered individually and in combination with each other and other features of the claims, do not integrate the abstract idea into a practical application because they are recited in a general or generic manner and are merely being utilized to apply the abstract idea. Even when considering the claimed features as described in the specification, the additional  elements are described in paragraph [0054] as:
“the recommendation information providing server 110 may acquire the images 210 and 220-1 to 220-3 by searching the image information database 105 based on the item information of the item 130 acquired from the item information database or by capturing the item 130 using a camera of the user terminal 120”
and further in paragraph [0066]:
“server 110 to generate and provide the recommendation information 230, and may process related data and operation. The controller 320 may be at least one processor of the server 110 or at least one core in the processor”
and in paragraph [0069]:
“ a digital image of the first item captured by the user terminal 120” and “automatically generate the recommendation information by performing image processing”

In this case, the additional elements recited in the claims are not sufficient to integrate the abstract idea into a practical application, as they are described and recited in the claims in a general manner and are merely being used to apply the abstract idea. Even when considering the newly amended limitations that include the feature of image processing, the image processing is not claimed in a specific way or more than a general or generic way that would be considered sufficient to integrate the abstract idea. The image processing is happening in a general manner and how image processing would generally occur, utilizing a server, a processor, a user terminal, and other general purpose computing components. Therefore, even when considering the amended limitations, the claims do not recite additional elements that would integrate the abstract idea into a practical application.  
In response to the Applicant’s argument found on pages 13-14 of the remarks stating that “the claims also include significantly more than the judicial exception at least because the aforementioned limitations are also directed to significant extra-solution activity of outputting the curated recommendation information to a user terminal,” the Examiner respectfully disagrees.  The claims were analyzed under Step 2B (2019 PEG), and the claims do not recite or provide significantly more than the abstract idea itself. The Examiner points out that the Office Action above, as well as the previous Office Action, did not conclude that the claims were insignificant extra-solution activity. However, the additional elements, as mentioned above, when considered individually or in combination, do not provide an inventive concept because the additional elements are recited in a general or generic manner and are used to perform the claimed functions, or are merely a tool to perform the abstract idea. Therefore, the Examiner maintains that the claims do not recite features or additional elements that would amount to significantly more than the abstract idea itself. 
The Examiner would like further note that in response to the remark regarding “since such claimed features clearly do not preempt all ‘sales activity or behavior,’” the Supreme Court has described the concern driving the judicial exceptions as preemption. However, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test. The Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible, and maintains the 101 rejection. 
With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 23 June 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 15 of the remarks stating that “Applicants have amended claim, and assert that Yan and Park fail to disclose of fairly suggest such features” and further on page 16 stating that “nowhere does Yan and Park disclose automatically determining a second item based on information acquired regarding the first item, and then curating recommendation information by performing image processing to position the two items into a new third image at their proper locations and transmit the same to a terminal,”   the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the references of Yan in view of Park to teach the claim limitations. Further, the Examiner acknowledges the amendments that have been made to the claims. However, the Examiner maintains that the references of Yan in view of Park still teach the amended limitations. Yan discloses that the second item is automatically determined based on the second item associated with the first item based on the item information. For example, the system of Yan is automatically determining items based on recognition of clothing articles in a first and second images through data mining techniques (Yan, see: paragraph [0047]). This technique of data mining to recognize specific clothing in images, is used to determine a first item that is associated with an image (Yan, see: paragraph [0040]). Further, in response to the first item that is recognized in the first image, the system of Yan dynamically extracts the features and then matches the item with similar components that would be associated with the first item in the first image and second images. The displayed items are based on this recognition and matching that has occurred dynamically, or in response to the initial image that is uploaded, representing the first item (Yan, see: paragraphs [0028], [0037], [0040], and [0047]). It is further noted that Yan still discloses the amended limitation as Yan describes that in response to the automatic determination of the at least one second item, the display on the interface provides the recommendation of the items based on the first item that is acquired from the first image (Yan, see: paragraph [0040]). Yan further explains that the user of a feature module may extract features from a second image that are detected in an image to further provide information about the first item in the image and at least one other second item (Yan, see: paragraph [0032]). The Examiner is interpreting that the extraction of the features from the image is a type of image processing, such as an analysis of an image and therefore Yan would encompass the feature of image processing. Next, Yan also explains that the images of the recommended items are positioned in a way that would be appropriate in how a user would wear the items, such as upper body and lower body, or shoulder area and skirt area. The system of Yan is able to identify the components in the first image and second images, including the first item, and can determine the shoulder area, as well as the skirt area, in regards to the positioning of the items in the display and how one would expect the positioning of items to be displayed to the user. The recommended items displayed correspond to the first item, such as a recommended skirt would be displayed below the first item (e.g., below the shirt in the first image) (Yan, see: paragraphs [0039] and [0040], and FIGS. 4-5).  The recommended items are displayed along with the first item (a shirt from the first image) positioned above the skirt (a second item) that is recommended,  appropriately corresponding to the shirt (first item). The skirt item is displayed below the shirt, as to provide a recommendation to the user (Yan, see: paragraph [0040] and see: FIG. 5).  The Examiner would like to also point out that the amended limitations do not include the features of performing image processing to position the two items into a new third image. The claim as currently written, does not recite a third new image and therefore the Examiner has interpreted the system of Yan to encompass the providing of the curated recommendation having the first item positioned at the expected positioning relative to the second item. 
Next, the Examiner has merely relied upon the reference of Park to teach the feature of generating the curated recommendation, as Yan discloses the recommendation information but does not disclose that there is an explicit curated recommendation that is organized in a particular way.  Park describes that based on a user input, the system may then output to a user a specific and organized recommendation of an outfit that is complete and put together for the user (Park, see: paragraphs [0109]-[0110]; Also see: FIG. 17B), encompassing the claimed feature of a curated recommendation. Therefore, the Examiner maintains that the references of Yan in view of Park teach the amended limitations and maintains the 103 rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gannon, B. (PGP No. US 2017/0076011 A1), describes an apparel optimization system that presents digital representations of apparel items in a user’s wardrobe on an avatar built to resemble the user. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625